DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 28 September 2022.
2.  Claims 22-41 are pending in the application.
3.  Claims 22-28, 30-33 and 36-41 have been rejected.
4.  Claims 29, 34 and 35 have been objected to.
5.  Claims 1-21 have been cancelled in a preliminary amendment.
Response to Arguments
6.  Applicant’s arguments with respect to claim(s) 22-28, 30-33 and 36-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
7.  The terminal disclaimer filed on 28 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,824,737 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  Claim(s) 22, 25, 31, 38, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al US 2017/0104736 A1 (hereinafter Seul) in view of Bodner et al US 2008/0294895 A1.
As to claim 22, Seul discloses a method for securely storing data, the method comprising: 
scrambling data to provide scrambled data (i.e. intermixing the data) [0032], 
generating a scramble schema indicating how to unscramble the scrambled data (i.e. reconstruction information) [0048]; 
splitting each of the scrambled data (i.e. encrypting each of the files and splitting each file into a group of fragments) [0085] and the scramble schema into a plurality of portions (i.e. splitting and storing in different locations) [0095]. 
Seul does not teach distributing both a portion of the scrambled data and a portion of the scramble schema to each of a plurality of entities.  
Bodner teaches distributing both a portion of the scrambled data and a portion of the scramble schema to each of a plurality of entities (i.e. transmitting one or more build information fragments and one or more data content fragments to a document assembler) [0010].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seul so that both a portion of the scrambled data and a portion of the scramble schema would have been distributed to each of a plurality of entities.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seul by the teaching of Bodner because it provides for rapid access to secure information by authorized users [0002].
As to claim 25, Seul teaches the method of claim 22, further comprising encrypting the scrambled data, and wherein splitting the scrambled data into a plurality of portions comprises splitting encrypted scrambled data into a plurality of portions (i.e. encrypting each of the files and splitting each file into a group of fragments) [0085].  
As to claim 31, Seul discloses a method for reconstructing data that has been distributed across a plurality of entities, the method comprising: 
reconstructing the scramble schema using the first and second portions thereof (i.e. recombining the fragments) [0081]; 
reconstructing the encrypted scrambled data using the first and second portions thereof [0083]; 
decrypting the encrypted scrambled data to provide scrambled data (i.e. decrypting the data) [0145]; and 
unscrambling the scrambled data using the scramble schema to obtain the data [0145].  
Seul does not teach obtaining a first portion of a scramble schema and a first portion of encrypted scrambled data stored at a first one of the plurality of entities.  Seul does not teach obtaining a second portion of the scramble schema and a second portion of the encrypted scrambled data stored at a second one of the plurality of entities.
Bodner teaches obtaining a first portion of a scramble schema and a first portion of encrypted scrambled data stored at a first one of the plurality of entities (i.e. receiving one or more build information fragments and one or more data content fragments) [0010].  Bodner teaches obtaining a second portion of the scramble schema and a second portion of the encrypted scrambled data stored at a second one of the plurality of entities (i.e. receiving one or more build information fragments and one or more data content fragments) [0010]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seul so that a first portion of a scramble schema and a first portion of encrypted scrambled data stored at a first one of the plurality of entities would have been obtained.  A second portion of the scramble schema and a second portion of the encrypted scrambled data stored at a second one of the plurality of entities would have been obtained.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seul by the teaching of Bodner because it provides for rapid access to secure information by authorized users [0002].
As to claim 38, Seul discloses a device for reconstructing data, the device comprising: 
at least one processor coupled to a memory, the memory storing processor executable instructions that configure the at least one processor to [0005]: 
reconstruct the scramble schema using the first and second portions thereof (i.e. recombining the fragments) [0081]; 
reconstruct the encrypted scrambled data using the first and second portions thereof [0083]; 
decrypt the encrypted scrambled data to provide scrambled data (i.e. decrypting the data) [0145]; and 
unscramble the scrambled data using the scramble schema to obtain the data [0145].  
Seul does not teach obtain a first portion of a scramble schema and a first portion of encrypted scrambled data from a first entity.  Seul does not teach obtain a second portion of the scramble schema and a second portion of the encrypted scrambled data from a second entity.
Bodner teaches obtain a first portion of a scramble schema and a first portion of encrypted scrambled data from a first entity (i.e. receiving one or more build information fragments and one or more data content fragments) [0010].  Bodner teaches obtain a second portion of the scramble schema and a second portion of the encrypted scrambled data from a second entity (i.e. receiving one or more build information fragments and one or more data content fragments) [0010].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seul so that a first portion of a scramble schema and a first portion of encrypted scrambled data from a first entity would have been obtained.  Seul does not teach a second portion of the scramble schema and a second portion of the encrypted scrambled data from a second entity would have been obtained.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seul by the teaching of Bodner because it provides for rapid access to secure information by authorized users [0002].
As to claim 39, Seul teaches the device of claim 38, wherein the device is one of the first or second entities (i.e. cellular telephone, laptop and desktop computer) [0134].  
As to claim 41, Seul teaches the device of claim 38, wherein the device is one of: a mobile phone, a tablet, a laptop computer, or a desktop computer (i.e. cellular telephone, laptop and desktop computer) [0134].
9.  Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al US 2017/0104736 A1 (hereinafter Seul) and Bodner et al US 2008/0294895 A1 as applied to claim 22 above, and further in view of Verthein et al US 2018/0165427 A1 (hereinafter Verthein).
As to claim 23, the Seul-Bodner combination does not teach the method of claim 22, wherein scrambling the data comprises obfuscating and scrambling the data, wherein obfuscating the data comprises performing an XOR operation  using a random key.  
Verthein teaches scrambling the data comprises obfuscating and scrambling the data, wherein obfuscating the data comprises performing an XOR operation (i.e. obfuscation and scrambling using an XOR operation) [0079] using a random key (i.e. random key) [0018].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that scrambling the data would have comprised obfuscating and scrambling the data, wherein obfuscating the data would have comprised performing an XOR operation using a random key.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Verthein because it helps protect data in the event a user wants to do screen sharing [0002].
As to claim 24, the Seul-Bodner combination does not teach the method of claim 23, wherein the scrambled data comprises the random key.  
Verthein teaches that the scrambled data comprises the random key (i.e. random key) [0018].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that the scrambled data would have comprised the random key.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Verthein because it helps protect data in the event a user wants to do screen sharing [0002].
10.  Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al US 2017/0104736 A1 (hereinafter Seul) and Bodner et al US 2008/0294895 A1 as applied to claim 25 above, and further in view of Hinton et al US 2010/0268934 A1 (hereinafter Hinton).
As to claim 26, the Seul-Bodner combination does not teach the method of claim 25, wherein encrypting the scrambled data uses a secret obtained from a user.  
Hinton teaches that encrypting the scrambled data uses a secret obtained from a user (i.e. user providing a password and the password is used to generate an encryption key for encryption) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that encrypting the scrambled data uses a secret obtained from a user.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Hinton because it helps with data leak protection using encryption [0006].
11.  Claim(s) 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al US 2017/0104736 A1 (hereinafter Seul) and Bodner et al US 2008/0294895 A1 as applied to claims 22 and 31 above, and further in view of Fu et al US 2016/0226846 A1 (hereinafter Fu).
As to claim 27, the Seul-Bodner combination does not teach the method of claim 22, wherein the data is private key data.  
Fu teaches that the data is private key data (i.e. splitting a private key into a plurality of system sub-private keys) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that the data would have been private key data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Fu because it helps prevent the key from being cracked [0007].
As to claim 32, the Seul-Bodner combination does not teach the method of claim 31, wherein the data is private key data.
Fu teaches that the data is private key data (i.e. splitting a private key into a plurality of system sub-private keys) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that the data would have been private key data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Fu because it helps prevent the key from being cracked [0007].
12.  Claim(s) 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al US 2017/0104736 A1 (hereinafter Seul) and Bodner et al US 2008/0294895 A1 as applied to claims 22 and 31 above, and further in view of Mattsson et al US 2015/0089574 A1 (hereinafter Mattsson).
As to claim 28, the Seul-Bodner combination does not teach the method of claim 22, wherein scrambling the data uses a Fisher Yates Shuffle mechanism.  
Mattsson teaches that scrambling the data uses a Fisher Yates Shuffle mechanism (i.e. random shuffle operation) [0030].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that scrambling the data would have used a Fisher Yates Shuffle mechanism.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Mattsson because the algorithm is efficient [0030].
As to claim 33, the Seul-Bodner combination does not teach the method of claim 31, wherein unscrambling the scrambled data comprises using a Fisher Yates Shuffle mechanism.
Mattsson teaches unscrambling the scrambled data comprises using a Fisher Yates Shuffle mechanism (i.e. use of Fisher Yates Shuffle) [0030].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that unscrambling the scrambled data would have comprised using a Fisher Yates Shuffle mechanism.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Mattsson because the algorithm is efficient [0030].
13.  Claim(s) 30, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al US 2017/0104736 A1 (hereinafter Seul) and Bodner et al US 2008/0294895 A1 as applied to claims 22, 31 and 39 above, and further in view of Spector US 2013/0042112 A1.
As to claim 30, the Seul-Bodner combination does not teach the method of claim 22, wherein a first one of the plurality of entities is a user device and a second one of the plurality of entities is a key escrow.    
Spector teaches a first one of the plurality of entities is a user device (i.e. recipient device) [0022] and a second one of the plurality of entities is a key escrow (i.e. private key escrow) [0036].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that a first one of the plurality of entities would have been a user device and a second one of the plurality of entities is a key escrow.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Spector because it helps avoid the need for a PKI [0005].
As to claim 36, the Seul-Bodner combination does not teach the method of claim 31, wherein the first one of the plurality of entities is a user device and the second one of the plurality of entities is a key escrow.  
Spector teaches a first one of the plurality of entities is a user device (i.e. recipient device) [0022] and a second one of the plurality of entities is a key escrow (i.e. private key escrow) [0036].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that a first one of the plurality of entities would have been a user device and a second one of the plurality of entities is a key escrow.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Spector because it helps avoid the need for a PKI [0005].
As to claim 40, the Seul-Bodner combination does not teach the device of claim 39, wherein the other of the first or second entities is a key escrow.  
Spector teaches that the other of the first or second entities is a key escrow (i.e. private key escrow) [0036].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination so that the other of the first or second entities would have been a key escrow.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner combination by the teaching of Spector because it helps avoid the need for a PKI [0005].
14.  Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al US 2017/0104736 A1 (hereinafter Seul), Bodner et al US 2008/0294895 A1 and Spector US 2013/0042112 A1 as applied to claim 36 above, and further in view of Hinton et al US 2010/0268934 A1 (hereinafter Hinton).
As to claim 37, the Seul-Bodner-Spector combination does not teach the method of claim 36, wherein decrypting the encrypted scrambled data uses a secret obtained from a user of the user device.  
Hinton teaches that decrypting the encrypted scrambled data uses a secret obtained from a user of the user device (i.e. user providing a password and the password is used to generate a key for encryption/decryption) [0040].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner-Spector combination so that decrypting the encrypted scrambled data would have used a secret obtained from a user of the user device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Seul-Bodner-Spector combination by the teaching of Hinton because it helps with data leak protection using encryption [0006].
Allowable Subject Matter
15.  Claims 29, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 29, the prior art does not disclose, teach or fairly suggest the method of claim 22, wherein splitting the scramble schema comprises, for each of one or more blocks of the scramble schema, setting a first split portion equal to a random number and setting a second split portion equal to the difference between the block of the scramble schema and the random number.  
As to claim 34, the prior art does not disclose, teach or fairly suggest the method of claim 31, wherein the scramble schema was split into the first and second portions using a method comprising, for each of one or more blocks of the scramble schema, setting a first split portion equal to a random number and setting a corresponding second split portion equal to the difference between the block of the scramble schema and the random number.  
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
16.  The following references have been considered relevant by the examiner:
A.  Finlow-Bates US 2016/0134601 A1 directed to a computing device to reversibly obfuscate contents of a digital file that includes generating a binary string by applying a shared hash function to a public filename of the digital file [abstract].
B.  Bellala et al US 2018/0218171 A1 directed to local data that is horizontally partitioned into a plurality of data segments [abstract].
C.  Feliciano US 2014/0185798 A1 directed to encrypting and decrypting data, with decryption contingent upon user-defined conditions being met [abstract].
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492